Citation Nr: 0021016	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-07 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to December 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  

The record reflects that service connection for the cause of 
the veteran's death was originally denied by an RO rating 
decision dated in March 1990 and again in July and September 
1990.  The appellant was notified of these determinations but 
did not subsequently perfect a timely appeal.  The September 
1990 decision became final.  38 U.S.C.A. § 7105 (West 1991).  

The Board notes that the appellant was scheduled for a 
personal hearing before a member of the Board at the RO.  
However, the appellant canceled said hearing, and the record 
reflects that she has not requested a new hearing date.  
Thus, this appeal continues as though the appellant's request 
for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) 
(1999).  


FINDINGS OF FACT

1.  In an unappealed September 1990 rating decision, the RO 
denied service connection for the cause of the veteran's 
death on the basis that the veteran's death was not due to a 
service-connected disability, and that a service-connected 
disorder did not contribute to the cause of death.  

2.  The evidence associated with the claims file subsequent 
to the RO's September 1990 denial of the claim, when 
considered alone or in conjunction with evidence previously 
of record, is cumulative and redundant, or is not so 
significant that is must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The unappealed September 1990 rating decision that denied 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105(West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  

2.  The evidence received since September 1990 is not new and 
material to reopen the appellant's claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  In the case of heart disease, service incurrence may 
be presumed if the disease is manifested to a compensable 
degree within one year of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause, it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, in that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (1999).  

At the veteran's demise, service connection was in effect for 
moderately advanced pulmonary tuberculosis (PTB), inactive, 
cavitary, rated as 50 percent disabling.  

The evidence which was of record when the RO considered the 
appellant's claim in September 1990 showed that the veteran's 
service medical records (SMRs) were negative for an cardiac 
complaints, symptoms or abnormal findings.  He was, however, 
treated for chronic PTB, and service connection for this 
disorder was granted in the early 1950s.  

In a March 1961 rating action, the RO amended a previous 
rating action noting that the veteran's PTB warranted a 100 
percent rating from October 24, 1951, to be followed by a 50 
percent rating from March 2, 1963, to be followed by a 30 
percent evaluation from March 2, 1967.  A noncompensable 
rating was in effect from March 2, 1972.  These ratings were 
essentially based on VA examination reports which reflected 
chronic, moderately advanced PTB, active V, in January 1953 
and October 1956, and a March 1961 report which reflected 
inactivity of PTB as evidenced by X-rays, and laboratory 
findings.  

Subsequently received clinical records show that the 
veteran's PTB was reactivated in February 1967 resulting in 
the assignment of a 100 percent rating from January 31, 1967, 
upon rating action in June 1967.  In an October 1968, it was 
noted that the veteran had failed to report for additional 
treatment and evaluation.  Pursuant to VA regulations, his 
100 percent rating was reduced to 50 percent from the date of 
his last scheduled examination on September 9, 1968, to be 
followed by a noncompensable rating from September 9, 1979.  

In a September 1991 rating action, it was determined that the 
veteran's PTB was reactivated resulting the assignment of the 
50 percent rating from September 9, 1968. Was to be followed 
by a 100 percent rating from December 2, 1968, to be followed 
by a 50 percent evaluation from December 2, 1970.  These 
rating assignments were based on clinical findings in the 
late 1960s and early 1970s that showed another reactivation 
of the veteran's PTB.

In a September 1981 rating decision, it was determined that a 
100 percent rating was warranted from December 19, 1979.  The 
assignment of a 100 percent rating was based on serial X-rays 
from 1977 through 1979 and continued instability of the 
lesions on additional films in 1981.  

In a January 1984 rating decision, the 100 percent rating was 
reduced to 50 percent based on clinical findings from 1983 
showing that the veteran's PTB was again inactive.  The 50 
percent rating, effective from October 18, 1985, was noted to 
be protected and in effect at the time of the veteran's 
death.

The most recent VA examination prior to the veteran's death 
was in November 1987.  At that time his PTB was found to be 
inactive.  

A certificate of death reflects that the veteran died on 
November [redacted], 1989, of cardiorespiratory arrest.  No other 
cause was listed.  The certificate was prepared by Corazon S. 
Agustin, M.D., from Claro Recto Memorial District Hospital

In a statement dated in December 1989, Dr. Agustin reported 
that he had examined and treated the veteran on April 15, 
1989, for moderately far advanced PTB with follow-up on May 
3, 1989.  No further check up was completed and the veteran 
was brought in on November [redacted], 1989, but was dead on arrival.  

The RO denied entitlement to service connection for the cause 
of the veteran's death in March 1990 as the evidence did not 
show that his service-connected PTB contributed to his death.  

In a statement dated in August 1990, Dr. Agustin reported 
that the veteran was seen as an outpatient on March 18, 1989, 
and PTB was suspected.  Chest X-ray was suggested, and on 
April 15, 1989, the veteran was diagnosed as having PTB, 
moderately far advanced.  The doctor included a list of 
medications prescribed for treatment of PTB.  He indicated 
that a follow-up visit was conducted on May 3, 1989, and that 
in addition to his PTB, the appellant had an upper 
respiratory tract infection.  The doctor again listed the 
medications given and noted that the veteran's blood pressure 
was slightly increased.  It was also noted that the veteran 
was advised to use a low fat diet.  The veteran had not 
return back for follow-up was brought in on November [redacted], 
1989.  He was dead on arrival.  

The RO, in July 1990 and September 1990, again denied the 
appellant's claim noting that while submitted records 
reflected treatment in 1989 for PTB, the evidence was 
insufficient to show that it was the cause of the veteran's 
death.  The widow appealed and a statement of the case was 
issued.  She failed, however, to perfect her appeal by 
submitting a substantive appeal.  Therefore, that decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).
No further communication was received from the appellant 
until November 1997, when she attempted to reopen her claim 
for service connection for the cause of the veteran's death 
by submission of an application for dependency and indemnity 
compensation.  

When a claim is denied by the RO, and the claimant fails to 
perfect an appeal by filing a substantive appeal within the 
one-year period following the decision, or within 60 days of 
the statement of the case, whichever is later, as prescribed 
in 38 U.S.C.A. § 7105(d)(3), the RO may close the appeal and 
that decision becomes final.  38 C.F.R. § 20.1103 (1999).  
Such a claim may not "thereafter be reopened or allowed, 
except as may otherwise be provided by regulations not 
inconsistent with" title 38 of the United States Code.  38 
U.S.C.A. § 7105(c); see also Person v. Brown, 5 Vet. App. 
449, 450 (1993) (failure to appeal an RO decision within the 
one-year period renders the decision final).

The exception to these rules occurs when "new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim."  38 U.S.C.A. § 
5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see generally Suttmann v. Brown, 5 Vet. App. 127, 135-36 
(1993) (applying § 5108 provisions for reopening final claims 
to RO decisions rendered final by operation of § 7105(c)).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).  In Elkins v. West, 12 Vet App 209 (1999) (en banc) 
the Court held that the decision of the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), required the 
replacement of the two-step Manio test with a three-step 
test.

Under the three step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C. § 5108.

The provisions of 38 C.F.R. § 3.156(a) define new and 
material evidence as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it  must 
be considered in order to fairly decide 
the merits of the claim.

Second, under the Elkins three step analysis, if new and 
material evidence has been presented, upon reopening the 
claim VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C. § 5107(a).  
Third, if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled..

The evidence associated with the claims file subsequent to 
the RO's March 1990 decision includes a duplicate of the 
August 1990 statement by Dr. Agustin, and the testimony of 
the appellant's daughters at a May 1998 personal hearing.  

The question now presented is whether new and material 
evidence has been submitted since the September 1990 denial 
of service connection for the cause of the veteran's death 
that would permit reopening of the claim.  Manio, supra.  

Analysis

At the time of the September 1990 RO decision denying service 
connection for the cause of the veteran's death, the evidence 
indicated that the veteran died of cardiorespiratory arrest 
in 1989, more than 40 years after separation from service in 
1946.  There was no competent evidence that his death was due 
to a service-connected disease or disability.  

The evidence received after the September 1990 RO decision 
includes a duplicate statement from 1990 as provided by Dr. 
Agustin.  This statement was considered by the RO in the 
previous denial of the claim in 1990.  This duplicate record 
is considered cumulative and redundant in nature and not new.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

Also added to the record was the testimony of the appellant's 
two daughters at a hearing held in May 1998, prior to the 
appeal.  They contended that their father's death was due to 
his service-connected PTB.  At the hearing, it was pointed 
out to the daughters that there were no actual medical 
records to substantiate their contentions.  They were advised 
to try to secure actual treatment records in support of their 
assertions.  The Board's review of the claims file reflects 
that no treatment records were subsequently received.  

The Board finds that the daughters' testimony may be new in 
the sense that it was not considered by the RO in September 
1990, however, as lay persons they would not be competent to 
offer testimony as to the cause of the veteran's death.  
Espiritu.  Further, such contentions were considered at the 
time of the prior final denial.  In any event, because it is 
not competent, the hearing testimony as to the cause of the 
veteran's death is not probative, and therefore not material.  

In regard to the lay statements made and testimony given by 
the appellant and her daughters pertaining to the veteran's 
medical condition, it must be noted at the outset that in 
order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either a principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  The Court has held that, at 
a minimum, there must be medical evidence which demonstrates 
a nexus between the cause of the veteran's death and a 
disease or injury incurred in service.  Caluza, supra.  It 
has also been held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required." Id.; Grottveit, supra.  A lay 
person is deemed incompetent to provide probative evidence as 
to matters that require specialized medical knowledge 
acquired through experience, training, or education.  
Espiritu, supra.  

The appellant contends that the veteran's service-connected 
PTB contributed to his demise.  The Court has held that such 
a determination of medical diagnosis and/or causation must be 
made by a qualified medical professional in order to have 
probative value.  Caluza, supra.  Grottveit, supra.  Nothing 
in the appellant's claims file shows that she is qualified to 
make such a determination.  See Espiritu.  In the Board's 
opinion, medical expertise is required to determine whether 
or not the PTB was a contributory cause or hastened death.  

No medical professional either before or since the last final 
decision, has attributed the veteran's death in any way to a 
service-connected disease or disability.  Accordingly, since 
the appellant's assertions regarding these matters are 
incompetent, her assertions are not "material" as that term 
is used in 38 C.F.R. § 3.156(a).

Because the Board finds that none of the evidence added to 
the record since the RO's decision of September 1990 
constitutes "new and material" evidence, the appellant's 
claim for service connection for the cause of the veteran's 
death is not reopened. 38 U.S.C.A. § 5108.


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for the cause of the 
veteran's death, the claim remains denied.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

